DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 and subsequent request to enter on June 29, 2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Applicant’s arguments have been found to be persuasive. Specifically, on Pg. 5-6 of the remarks filed June 10, 2022, Applicant explains the amendment of “a first reinforcement having a first reinforcement orifice and a second reinforcement having a second reinforcement orifice, the first and second reinforcements being disposed on either side of a portion of the blade extending radially between the first portion and the second portion of the external platform, respectively, wherein the second portion of the external platform further includes a first platform orifice, coaxial with the first reinforcement orifice, through which a centering lug of the outer support shroud extends, and a second orifice, coaxial with the second reinforcement orifice, through which a bolt extends”. The Office agrees that the closest prior arts, Fremont et al. (US 2014/0356151 A1) and Schwartz et al. (US 2015/0089957 A1), do not expressly teach this limitation. Further search and consideration did not result in additional prior art to show a modification of Fremont-Schwartz to have the limitation would have been obvious to one of ordinary skill before the effective filing date of the claimed invention. Therefore, Claim 1 is now considered allowable.  
Claims 2-12 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELTON K WONG/Examiner, Art Unit 3745                                

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745